 1                               UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    ALLEN GLASGOW,                                       Case No. 2:18-cv-01290-APG-VCF
 5                           Plaintiff,
                                                           ORDER GRANTING JOINT MOTION
 6          v.                                             REGARDING DISMISSAL
 7    WELLS FARGO HOME MORTGAGE., et
      al.,
 8
                             Defendants.
 9
10          The plaintiff and defendant Wells Fargo Home Mortgage have stipulated to request an

11   additional 30 days to finalize their settlement. I approve.

12          IT IS THEREFORE ORDERED that the joint motion (ECF No. 74) is granted. Plaintiff

13   Timothy Farmer and defendant Wells Fargo Home Mortgage shall file a stipulation of dismissal

14   or a status report regarding settlement on or before April 22, 2019.

15          DATED this 25th day of March, 2019.

16

17                                                         ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
